DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities:  it is dependent on itself.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,25,26,28,42,43 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Watanabe (JP H05 201642A).
Regarding Claims 22,42 Watanabe discloses a method of operating an elevator system, wherein the elevator system comprises a shaft system comprising at least one vertical elevator shaft 1, and a multiplicity of elevator cars 5,6 which respectively have a plurality of functional components 9,10 for carrying out different functions, the method comprising: 
assigning at least one auxiliary device 5, in a special operating mode of the elevator system (brake or motor failure of car 6), to a first elevator car 6 of the multiplicity of elevator cars, 
providing, via the at least one auxiliary device 5, a replacement function (elevator car 5 brakes for or drives car 6) for at least one function of one of the functional components 9,10 of the first elevator car 6, 
replacing the corresponding at least one function of the functional component 9,10 of the first elevator car 6 with the replacement function provided by the at least one auxiliary device, and 
continuing to operate the elevator system by using the replacement function provided (paras. 0013-0016).
Regarding Claim 25, Watanabe discloses the at least one auxiliary device 5 has its own drive unit, by which the at least one auxiliary device 5 assigned to the first elevator car is driven to the first elevator car through the shaft system (paras. 0013-0016).
Regarding Claim 26, Watanabe discloses assigning at least one second elevator car 5 of the multiplicity of elevator cars as an auxiliary device to the first elevator car (paras. 0013-0016).
Regarding Claim 28, Watanabe discloses establishing a mechanical connection 11,12 between the first elevator car 6 and the at least one auxiliary device 5, the mechanical connection configured to withstand forces occurring when driving the first elevator car (para. 0018).
Regarding Claim 43, Watanabe discloses the elevator system is operated by linear motors (para. 0001). 



Allowable Subject Matter
Claims 23,24,27,29-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837